UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2008 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2008 (unaudited) Issuer Shares Value Common stocks 47.12% (Cost $292,854,522) Electric Utilities 5.44% Duke Energy Corp. 528,260 9,857,332 Great Plains Energy, Inc. 79,070 2,204,472 Pinnacle West Capital Corp. 265,000 10,181,300 Progress Energy, Inc. 303,500 13,709,094 Progress Energy, Inc. (Contingent Value Obligation) (B)(I) 337,750 111,458 Gas Utilities 1.22% National Fuel Gas Co. 187,150 8,068,037 Industrial Conglomerates 0.69% General Electric Co. 130,000 4,603,300 Integrated Telecommunication Services 2.98% AT&T, Inc. 380,000 14,626,200 Verizon Communications, Inc. 132,800 5,157,952 Multi-Utilities 35.13% Alliant Energy Corp. 617,900 22,800,510 Ameren Corp. 165,400 7,411,574 CH Energy Group, Inc. 619,750 23,916,152 Consolidated Edison, Inc. 185,000 8,062,300 Dominion Resources, Inc. 494,400 21,259,200 DTE Energy Co. 535,000 22,817,750 Energy East Corp. 870,000 21,967,500 Integrys Energy Group, Inc. 385,000 18,718,700 NiSource, Inc. 519,500 9,865,305 NSTAR 899,000 29,154,570 OGE Energy Corp. 313,724 10,268,187 SCANA Corp. 120,300 4,485,987 TECO Energy, Inc. 661,500 11,027,205 Vectren Corp. 129,300 3,549,285 Xcel Energy, Inc. 847,000 17,609,130 Oil & Gas Storage & Transportation 0.75% Spectra Energy Corp. 218,755 4,996,364 Other Diversified Financial Services 0.90% Bank of America Corp. 135,050 5,989,467 Page 1 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2008 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 105.04% (Cost $713,805,823) Agricultural Products 3.18% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 224,250 21,072,503 Broadcasting & Cable TV 0.16% Comcast Corp., 7.00% BBB+ 42,530 1,029,226 Consumer Finance 3.14% HSBC Finance Corp., 6.36%, Depositary Shares, Ser B A 35,600 827,344 SLM Corp., 6.97%, Ser A BB 445,500 19,962,855 Diversified Banks 4.03% HSBC Holdings Plc, 6.20%, Ser A (United Kingdom) (F) A 25,000 597,500 HSBC USA, Inc., $2.8575 (G) AA- 494,950 22,458,356 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) (F) A 166,000 3,685,200 Electric Utilities 32.72% Alabama Power Co., 5.20% BBB+ 1,218,875 26,388,644 Carolina Power & Light Co., $4.20 Baa2 41,151 3,585,281 Carolina Power & Light Co., $5.44 BBB- 11,382 1,001,616 Central Illinois Light Co., 4.64% Ba1 7,460 677,695 Central Maine Power Co., 4.75% (G) Baa2 11,015 859,170 Connecticut Light & Power Co., 3.90%, Ser 1949 Baa3 27,255 1,024,619 Duquesne Light Co., 6.50% BB 519,900 26,872,331 Entergy Arkansas, Inc., 6.45% BB+ 350,000 8,782,830 Entergy Mississippi, Inc., 6.25% BB+ 667,000 17,425,375 FPC Capital I, 7.10%, Ser A BBB- 211,300 5,290,952 Georgia Power Co., 6.00%, Ser R A 268,700 6,717,500 Great Plains Energy, Inc., 4.50% BB+ 12,510 1,025,820 HECO Capital Trust III, 6.50% BB+ 173,300 4,072,550 Interstate Power & Light Co., 7.10%, Ser C BBB- 184,600 4,874,603 Interstate Power & Light Co., 8.375%, Ser B Baa2 132,800 3,950,800 NSTAR Electric Co., 4.25% A- 122,309 8,928,557 NSTAR Electric Co., 4.78% A- 112,280 9,206,960 PPL Electric Utilities Corp., 4.40% BBB 29,790 2,375,752 PPL Electric Utilities Corp., 4.60% BBB 3,917 394,516 PPL Electric Utilities Corp., 6.25%, Depositary Shares BBB 1,000,000 24,062,500 PPL Energy Supply, LLC, 7.00% BBB 277,500 7,084,575 Public Service Electric & Gas Co., 4.30%, Ser C BB+ 8,280 654,120 Southern California Edison Co., 6.00%, Ser C BBB- 80,000 7,787,504 Southern California Edison Co., 6.125% BBB- 195,000 19,067,354 Union Electric Co., $3.70 BB 12,262 849,910 Virginia Electric & Power Co., $6.98 BBB 45,500 4,567,062 Virginia Electric & Power Co., $7.05 BBB 30,200 3,086,062 Westar Energy, Inc., 6.10% AA 439,400 11,222,276 Wisconsin Public Service Corp., 6.76% BBB+ 49,478 5,076,136 Page 2 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2008 (unaudited) Gas Utilities 4.06% Southern Union Co., 7.55%, Ser A BB 997,200 25,079,580 Southwest Gas Capital II, 7.70% BB 72,300 1,820,514 Integrated Telecommunication Services 1.10% AT&T, Inc., 6.375% A 100,000 2,494,000 Telephone & Data Systems, Inc., 6.625% BB+ 240,400 4,808,000 Investment Banking & Brokerage 15.49% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB+ 278,000 11,064,400 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB+ 328,760 14,054,490 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB+ 207,600 9,134,400 Goldman Sachs Group, Inc., 6.20%, Ser B A 129,500 3,198,650 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 546,100 24,383,365 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 287,000 12,369,700 Merrill Lynch & Co., Inc., 6.375%, Depositary Shares, Ser 3 A- 1,160,000 26,923,600 Morgan Stanley Capital Trust III, 6.25% A 70,000 1,589,000 Life & Health Insurance 4.35% MetLife, Inc., 6.50%, Ser B BBB 1,035,000 25,398,900 Prudential Plc, 6.75% (United Kingdom) (F) A- 139,000 3,427,740 Movies & Entertainment 0.66% Viacom, Inc., 6.85% BBB 181,100 4,382,620 Multi-Utilities 13.61% Baltimore Gas & Electric Co., 6.70%, Ser 1993 BBB- 20,250 2,075,625 Baltimore Gas & Electric Co., 6.99%, Ser 1995 Ba1 134,000 13,760,125 BGE Capital Trust II, 6.20% BBB- 615,300 14,422,632 PNM Resources, Inc., 6.75%, Conv BB+ 282,361 10,416,297 Public Service Electric & Gas Co., 4.08%, Ser A BB+ 5,000 378,750 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 53,677 4,133,129 Public Service Electric & Gas Co., 6.92% BB+ 131,425 14,764,784 SEMPRA Energy, $4.36 BBB+ 38,500 3,099,250 SEMPRA Energy, $4.75, Ser 53 BBB+ 12,610 1,097,070 South Carolina Electric & Gas Co., 6.52% Baa2 220,000 21,848,750 Xcel Energy, Inc., $4.08, Ser B BBB- 8,610 718,935 Xcel Energy, Inc., $4.11, Ser D BBB- 33,691 2,779,508 Xcel Energy, Inc., $4.16, Ser E BBB- 9,410 731,628 Page 3 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2008 (unaudited) Oil & Gas Exploration & Production 11.34% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BB 94,567 9,424,197 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 236,649 20,447,964 Devon Energy Corp., 6.49%, Ser A BB+ 267,645 27,274,712 Nexen, Inc., 7.35% (Canada) (F) BB+ 718,400 18,067,760 Other Diversified Financial Services 6.35% Bank of America Corp., 6.204%, Depositary Shares, Ser D A+ 960,000 22,598,400 Bank of America Corp., 6.625% A+ 360,000 8,762,400 Citigroup Capital IX, 6.00% A 50,000 1,105,000 Citigroup Capital VII, 7.125% (G) A 30,000 745,500 Citigroup Capital XI, 6.00% A 5,000 110,050 Citigroup Inc., 8.125% A 240,000 6,292,800 DB Capital Trust II, 6.55% A+ 45,275 1,107,427 General Electric Capital Corp., 6.625% AAA 54,100 1,371,435 Specialized Finance 1.41% CIT Group, Inc., 6.35%, Ser A BBB+ 432,900 9,367,956 Thrifts & Mortgage Finance 1.63% Sovereign Bancorp, Inc., 7.30%, Depositary Shares, Ser C BB+ 449,800 10,790,702 Trucking 1.34% AMERCO, 8.50%, Ser A B 390,000 8,911,500 Wireless Telecommunication Services 0.47% United States Cellular Corp., 7.50% BB+ 129,900 3,140,982 Interest Par Value Issuer, description, maturity date rate Value Short-term investments 0.70% (Cost $4,648,000) Commercial Paper 0.70% Chevron Funding Corp., 02-01-08 2.900% $4,648,000 4,647,628 Total investments (Cost $1,011,308,345) 152.86% Other assets and liabilities, net 0.28% Fund preferred shares, at liquidation value (53.14%) Total net assets applicable to common shareholders 100.00% The percentage shown for each investment category is the total value of that category, at liquidation value, as a percentage of the net assets applicable to common shareholders. Page 4 John Hancock Patriot Premium Dividend Fund II Notes to Schedule of Investments January 31, 2008 (unaudited) (B) This security is fair valued in good faith under procedures established by the Board of Trustees. This security amounted to $111,458 or 0.02% of the Fund's net assets as of January 31, 2008. (F) Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. (G) Security rated internally by John Hancock Advisers, LLC. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $21,072,503 or 3.18% of the net assets applicable to common shareholders as of January 31, 2008. The cost of investments owned on January 31, 2008, including short-term investments, was $1,011,308,345. Gross unrealized appreciation and depreciation of investments aggregated $45,671,985 and $43,494,090, respectively, resulting in net unrealized appreciation of $2,177,895. Notes to Schedule of Investments - Page 1 Notes to portfolio of investments Security valuation The net asset value of the common shares of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 P.M., Eastern Time. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. All other securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated quote if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade or, lacking any sales, at the closing bid price. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Securities for which there are no such quotations, principally debt securities, are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Other assets and securities for which no such quotations are readily available are valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Notes to Schedule of Investments - Page 2 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Premium Dividend Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 31, 2008 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 31, 2008
